EXHIBIT ATHEROGENICS, INC. (Debtor-in-Possession) BALANCE SHEET February 28, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $47,785,469 Prepaid expenses 328,945 Interest receivable and other current assets 17,579 Total current assets 48,131,993 Equipment and leasehold improvements, net of accumulated depreciation and amortization 703,116 Total assets $48,835,109 Liabilities and Shareholders' Deficit Current liabilities: Accounts payable $50,894 Accrued compensation 158,192 Accrued and other liabilities 165,150 Total current liabilities not subject to compromise 374,236 Prepetition liabilities 306,680,232 Shareholders' deficit Common stock 218,861,985 Warrants 598,172 Accumulated deficit (477,679,516 ) Total shareholders' deficit (258,219,359 ) Total liabilities and shareholders' deficit $48,835,109 ATHEROGENICS, INC. (Debtor-in-Possession) STATEMENT OF OPERATIONS For the month ended February 28, 2009 (Unaudited) Revenues $ — Operating expenses (1): Research and development 687,182 General and administrative 424,514 Total operating expenses 1,111,696 Operating loss (1,111,696 ) Interest and other income — Interest expense — Net loss before reorganization items (1,111,696 ) Reorganization items, net (121,581 ) Net loss $ (1,233,277 ) Net loss per share – basic and diluted $ (0.03 ) Weighted average shares outstanding – basic and diluted 39,518,492 (1) Operating expenses include non-cash depreciation expense of
